      4:20-cv-02441-DCC        Date Filed 08/03/20     Entry Number 9      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION


Michael Frasier, #215880,          )                  C/A No. 4:20-2441-DCC
                                   )
                        Plaintiff, )
                                   )
v.                                 )                             ORDER
                                   )
State of South Carolina            )
                                   )
                        Defendant. )
________________________________ )

       This is an action filed by state prisoner. This case is before the Court due to

Plaintiff’s failure to comply with the Magistrate Judge's Order. ECF No. 5. The order was

not returned as undeliverable.

        The mail in which the Order was sent to Plaintiff’s provided address has not been

returned to the Court, thus it is presumed that Plaintiff received the Order, but has

neglected to comply with the Order within the time permitted. The Court has not received

a response from Plaintiff and the time for compliance has lapsed. A review of the record

indicates that the Magistrate Judge specifically informed Plaintiff that if he failed to comply

with the Order, this case would be subject to dismissal.

       Plaintiff’s lack of response to the Order indicates an intent to not prosecute this

case and subjects this case to dismissal. See Fed. R. Civ. P. 41(b) (district courts may

dismiss an action if a Plaintiff fails to comply with an order of the court); see also Ballard

v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (dismissal with prejudice appropriate where
      4:20-cv-02441-DCC       Date Filed 08/03/20   Entry Number 9     Page 2 of 2




warning given); Chandler Leasing Corp. v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982) (court

may dismiss sua sponte).

       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall

close the file.

       IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
August 3, 2020
Spartanburg, South Carolina
